DETAILED ACTION

                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Response to Preliminary Amendment
	Claims 1-16 have been cancelled; and claims 17-32 are currently pending. 

                                                   Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                         Information Disclosure Statement
The information disclosure statement filed on 06/19/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                                        Quayle
This application is in condition for allowance except for the following formal matters: 
“METHOD OF PROUCING SEMICONDUCTOR DEVICES IN A SUBSTRATE INCLUDING ETCHING OF THE PATTERN OF AN ETCH MASK AND/OR A RETICLE TO CREATE THE FIRST DICING LANES ENCIRCLING THE DEVICES AND SECOND 
This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


                                     Allowable Subject Matter

Claims 17-32 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:

In regards to claims 17, Ortner et al. (US 2016/0379884 A1) discloses a method of dicing a wafer including etching of a wafer following the dicing lines in the interior and peripheral regions of the wafer. 
However, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application either taken alone or in combination, in particular, prior 
 
Claims 18-32 are also allowed as being dependent of the allowed independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893